                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                       CIVIL ACTION NO. 5:19-CV-035-KDB-DCK


 SCSI, LLC, as assignee of SCSI (Suzhou)
 Quality Service Co., Ltd.,

           Plaintiff,

 v.

 KACO USA, INC.,

           Defendant.

                           STIPULATED PROTECTIVE ORDER

       Plaintiff SCSI, LLC (“Plaintiff”) and Defendant Kaco USA, Inc. (“Defendant”), herein

after referred to as the “Parties,” believe that certain information that is or will be encompassed

by discovery demands by the Parties involves the production or disclosure or dissemination of

confidential information in this action (the “Litigation”).

       IT IS HEREBY stipulated among the Parties and ORDERED THAT the Parties and

anyone else who subsequently may subscribe to this Protective Order by execution of the

“Nondisclosure Certificate” attached hereto as Exhibit 1 shall be a “Bound Party” (collectively

referred to as “Bound Parties”), and each one of the Bound Parties is ordered by the Court as

follows:

       1.        SCOPE. This Protective Order shall govern the production, exchange, access,

and use of all discovery materials produced or disclosed in the Litigation, including without

limitation the following: documents, electronic documents and e-mails, data and information,

depositions and deposition exhibits, affidavits, testimony, answers to interrogatories, responses

to requests to admit, and all other information (regardless of the medium or manner generated,
stored, or maintained) that is produced, given, provided, or exchanged (collectively the

“Discovery Materials”) among the Bound Parties in the Litigation. This Protective Order

shall apply to each Bound Party and any other entity or person receiving, producing or

disclosing Discovery Materials in the Litigation, including any third party responding to

subpoenas issued in the Litigation.

       2.      CATEGORIES OF INFORMATION. Any Discovery Materials produced by

any party, third party, person, or entity subject to or participating in discovery in the Litigation

may be designated by the Parties or the producing party by marking the Discovery Materials as

“Confidential” (collectively “Designated Discovery Materials”). For electronic files produced

in native format, the producing party may mark the Discovery Materials as “Confidential” on

the disk or other storage media containing the electronic files; with respect to any electronic

files produced in native format, the “Confidential” designation applies to the file in its entirety,

including all content and metadata. Any other material containing Confidential Information

that cannot be labeled as “Confidential” shall be placed in a sealed envelope or other container

that is in turn marked “Confidential” or is otherwise designated as “Confidential” in a manner

agreed upon by the Parties.

       3.      CONFIDENTIAL INFORMATION. Discovery Materials should be marked

as “Confidential” when they contain confidential information that may be reviewed by

certain named persons described herein, but must be protected against disclosure to others.

Counsel for any Party, third party, person, or entity subject to or participating in discovery

in the Litigation (the “Designating Party”) may designate any Discovery Materials as

“Confidential” when the Designating Party reasonably and in good faith believes that the

Discovery Materials contain, constitute, or reveal trade secrets, non-public proprietary or




                                                 2
commercial information, or other sensitive competitive materials for which a protective order

would be legally justified under Fed. R. Civ. P. 26(c) (“Confidential Information”).

Confidential Information may be shown, disseminated, or disclosed only to the following

persons, each of whom shall be deemed a “Qualified Person”:

              (a)     Counsel for the Parties, and employees and agents of such

       counsel assigned to and reasonably necessary to assist such counsel in the

       Litigation;

              (b)     Parties to this Litigation, including their current or former

       personnel or representatives;

              (c)     Consultants, investigators, and experts retained or consulted by a

       party or counsel to assist in the preparation, trial, and appeal of the action,

       provided that such consultant, investigator, or expert has executed a

       Nondisclosure Certificate substantially in the form of Exhibit 1 attached hereto;

              (d)     Witnesses in connection with the Litigation;

              (e)     The persons who authored the Confidential Information or who

       received such Confidential Information in the ordinary course of business or as

       shown on the face of such Confidential Information;

              (f)     The Court and its personnel;

              (g)     Stenographic reporters retained by the Parties to transcribe

       depositions or other testimony in connection with the Litigation or any outside

       independent reproduction firm, any technical or technology services firm, or

       other persons or entities providing litigation support retained by counsel for




                                              3
       purposes of the Litigation, but only to the extent necessary for such services to

       be provided;

               (h)     Any mediator retained in connection with the Litigation; and

               (i)     Any other person as to whom the Parties agree in writing.

       4.      QUALIFIED          PERSONS.           Qualified Persons shall       maintain    the

confidentiality of Designated Discovery Materials, shall not disseminate or disclose such

Designated Discovery Materials to any person not authorized to have access to Designated

Discovery Materials pursuant to this Protective Order, and shall not use such Designated

Discovery Materials for any purpose other than in connection with the Litigation or appeal

of the Litigation. The protections conferred by this Order cover not only Designated Discovery

Materials, but also any information copied or extracted therefrom, as well as all copies,

excerpts, summaries or compilations thereof, as well as testimony, conversations, or

presentations by Parties or counsel to or in court or in other settings that directly or indirectly

reveal Designated Discovery Materials.        Qualified Persons authorized to have access to

Designated Discovery Materials shall make copies of such Designated Discovery Materials

only to the extent that it is reasonably necessary to assist the Parties in connection with the

Litigation or appeal of the Litigation. Prior to disclosure of any Designated Discovery

Materials to any Qualified Person, counsel for the party proposing to disclose such

information shall first provide such person with a copy of this Order.

       5.      DESIGNATION OF DESIGNATED DISCOVERY MATERIALS.                                 Any

Designating Party may designate any Discovery Materials as Confidential Information by

marking the Discovery Materials, prior to production, as “Confidential” as provided in

Paragraph 2 of this Order. Inadvertent failure to designate materials as Designated Discovery



                                                 4
Materials at the time of production (i) shall not waive the Designating Party’s right to, at some

later time, designate the Discovery Materials as “Confidential” and (ii) may be remedied by

the Designating Party by supplemental written notice and the provision of copies of

properly stamped documents. Upon receipt of such notice, all Designated Discovery

Materials, including all copies thereof, whether electronic, hard copy, or otherwise, so

designated shall be fully subject to this Order. Inadvertent designation of documents as

Designated Discovery Materials shall be remedied by the Designating Party upon request if

the Parties agree that the designation was inadvertent.

       6.      USE OF DESIGNATED DISCOVERY MATERIALS IN A COURT

PROCEEDING. In the event that any Designated Discovery Materials are used in any court

proceeding in the Litigation or any appeal therefrom, the Designated Discovery Materials

shall not lose their status as Designated Discovery Materials through such use nor shall a

presumption of public access attach to any Designated Discovery Materials as a result of

such use. This Order does not, by itself, authorize the filing of any Designated Discovery

Materials under seal. In the event that any party or its counsel determines to file or submit to

the Court or any appellate court in the Litigation, any Designated Discovery Materials or any

papers containing information derived from Designated Discovery Materials, such documents

or portion thereof containing such material or information shall be filed under seal in

accordance with LCvR 6.1 and the Court’s applicable procedures, and released only as

provided by agreement of the undersigned Parties or order of the Court. If a filing containing

Designated Discovery Materials must be made before a Motion to File Under Seal can be filed

and/or decided under LCvR 6.1, then the filing may be made in with the redactions. Upon




                                                5
request, the Designating Party may, in its sole discretion, grant a written waiver of the

requirements imposed by this Paragraph.

       7.      DEPOSITIONS OR OTHER TESTIMONY. Any party may, on the record

of any deposition or within twenty (20) days after receipt of a copy of the transcript, designate

all or any portion of the testimony or any exhibit thereto as “Confidential” under the terms of

this Order, and such testimony or exhibit shall be subject to the terms of this Order as set forth

herein. Pending the expiration of such twenty days, deposition transcripts and exhibits shall be

treated as “Confidential” in their entirety in accordance with the provisions of this Order.

       8.      CHALLENGING DESIGNATIONS.                     Whenever a Party who receives

Designated Discovery Materials (the “Receiving Party”) objects to the designation of discovery

material as “Confidential,” the Receiving Party shall state the objection in writing to counsel

for the Designating Party. The Parties shall work in good faith to attempt to resolve the

dispute among themselves in a timely manner. In the absence of such resolution, the

Receiving Party may apply to the Court for a ruling that such discovery material shall not be

so treated, giving notice to the other Party. Until this Court enters an order changing the

designation, the discovery material shall be treated as “Confidential” as originally designated

in accordance with this Order.

       9.      INADVERTENT           DISCLOSURE.           The inadvertent or unintentional

disclosure of Discovery Materials shall not be deemed a waiver in whole or in part of the

confidential nature of the material disclosed. In the event of an inadvertent disclosure by a

Receiving Party of Designated Discovery Material, the Receiving Party making the

inadvertent disclosure shall, upon learning of the disclosure: (i) immediately notify the

entity or individual to whom the disclosure was made that the disclosure contains Designated




                                                6
Discovery Material subject to this Protective Order; (ii) immediately make all reasonable

efforts to recover the disclosed Designated Discovery Material as well as preclude further

dissemination or use by the entity or individual to whom the disclosure was made; and (iii)

immediately notify the Designating Party of the identity of the entity or individual to whom

the disclosure was made, the circumstances surrounding the disclosure, and the steps taken

to recover the Designated Discovery Material and ensure against the further dissemination

or use of the Designated Discovery Material.

        10.     This Order shall not limit or affect any disclosure that is required by law, rule,

or Order issued or promulgated by this Court. If the Receiving Party is compelled by any law

or order to disclose any Designated Discovery Materials in a manner or under terms that would

otherwise violate this Order, the Receiving Party will use all reasonable efforts to notify the

Designating Party of the obligation, and will provide this notice sufficiently in advance of the

disclosure so that the Designating Party will have a reasonable opportunity to object.

Thereafter, the Receiving Party shall disclose only the particular Designated Discovery

Materials it is required to disclose.

        11.     Nothing in this Protective Order is intended or shall be construed to limit the

manner in which a Designating Party may use, disclose, store, or otherwise treat its own

Designated Discovery Materials. Nothing in this Protective Order prohibits or prevents any

Party hereto from applying to the Court for a further protective order relating to any

Discovery Materials or for an order permitting disclosure of Designated Discovery Materials

other than as provided herein. The provisions herein may also be modified by the Court,

by motion by any party upon notice, or by written agreement between the Parties.




                                                7
       12.     Nothing herein shall be construed to compel a party to produce information that

it believes to be irrelevant, objectionable or otherwise not subject to discovery pursuant to the

Federal Court Rules.

       13.     The provisions of this Protective Order shall continue in effect with respect to

any Designated Discovery Materials unless expressly released by the Designating Party, and

such effectiveness shall survive the entry of a final judgment in this Litigation. Upon the

Conclusion of this Litigation, all Designated Discovery Materials, other than such material as

has been filed under seal, shall within thirty (30) days either (i) be returned to the Designating

Party, or (ii) at the option of the Receiving Party, be destroyed and a certificate of destruction

shall be forwarded to the Designating Party; provided, however, that counsel for the Parties are

permitted to retain in their litigation files copies of briefs, expert reports, and other court

submissions, and provided further that all such Designated Discovery Materials shall continue

to be labeled and in perpetuity be treated as “Confidential” in accordance with the terms and

conditions of this Order. The “Conclusion” of this Litigation shall be taken and construed as

the date thirty (30) days following entry of a final, non-appealable order disposing of this

Litigation. All copies of any Designated Discovery Materials that are provided to any expert

witnesses must be retrieved by counsel for the party who retained the expert, and those

materials must be returned to the producing party or destroyed, as outlined above.


       SO ORDERED.

                                        Signed: September 16, 2019




                                                8
STIPULATED:

This the 11th day of September, 2019.


   /s/ Alexandra J. Hirsch                          /s/ William W. Pollock
 Alexandra J. Hirsch (NC Bar No. 47808)           William Wayne Pollock (NC Bar No
 FOX ROTHSCHILD LLP                               19381)
 101 N. Tryon St., Ste. 1300                      RAGSDALE LIGGETT PLLC
 Charlotte, North Carolina 28246                  PO Box 31507
 704-384-2600                                     Raleigh, North Carolina 27622-1507
 ahirsch@foxrothschild.com                        919-787-5200
                                                  bpollock@rl-law.com
 Marc C. Tucker (NC Bar No. 25722)
 FOX ROTHSCHILD LLP
 101 N. Tryon St., Ste. 1300
 Charlotte, North Carolina 28246
 919-755-8713
 mtucker@foxrothschild.com

 and

 Dennis W. Loughlin (admitted pro hac vice)
 Katherine L. Pullen (not admitted)
 WARNER NORCROSS + JUDD LLP
 2000 Town Center, Ste. 2700
 Southfield, Michigan 48075
 248-784-5000
 dloughlin@wnj.com
 kpullen@wnj.com




                                              9
                                          EXHIBIT 1

                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                          CIVIL ACTION NO. 5:19-CV-00035
 SCSI, LLC, as assignee of SCSI (Suzhou)
 Quality Service Co., Ltd.,

         Plaintiff,

 v.

 KACO USA, INC.,

         Defendant.

                            NONDISCLOSURE CERTIFICATE

       I,                                               , being duly sworn, state that:

       1.       I have carefully read, and I understand, the provisions of the Stipulated

Protective Order (the “Order”) entered in this case, and I will comply with all provisions

of the Order.

       2.       I will hold in confidence and not disclose to anyone not qualified under the

Order any Designated Discovery Materials or any words, summaries, abstracts, or indices of

Designated Discovery Materials disclosed to me pursuant to discovery in connection with the

Litigation.

       3.       I will return all Designated Discovery Materials disclosed to me pursuant to

discovery in connection with the Litigation and summaries, abstracts, and indices thereof that

come into my possession, and documents or things that I have prepared relating thereto, to

counsel for the party for whom I was employed or retained or acted as a witness.

       4.       I consent to the jurisdiction of the United States District Court for the Western
District of North Carolina in connection with this Agreement to be bound by the Stipulated

Protective Order.

       I declare under penalty of perjury that the foregoing is true and correct.


       Executed this _______ day of ___________________, 20__.




                                              11
